                                                       1    Kelly H. Dove, Esq. (Nevada Bar No. 10569)
                                                            Tanya N. Lewis, Esq. (Nevada Bar No. 8855)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            kdove@swlaw.com
                                                       5    tlewis@swlaw.com
                                                       6    Attorneys for Defendant Wells Fargo Bank, N.A.
                                                            (incorrectly sued as Wells Fargo Home Mortgage)
                                                       7

                                                       8                                UNITED STATES DISTRICT COURT
                                                       9                                        DISTRICT OF NEVADA
                                                      10

                                                      11    STEPHANIE WOODWARD,                                  Case No.:     2:19-cv-00019-APG-CWH

                                                      12                           Plaintiff,
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                 STIPULATION AND ORDER TO
Snell & Wilmer




                                                      13    vs.                                                  EXTEND DEFENDANT WELLS
                    Las Vegas, Nevada 89169




                                                                                                                 FARGO BANK, N.A.’S TIME TO
                         LAW OFFICES

                          702.784.5200




                                                      14    EQUIFAX INFORMATION SERVICES,                        RESPOND TO PLAINTIFF’S
                               L.L.P.




                                                            LLC, EXPERIAN INFORMATION                            AMENDED COMPLAINT
                                                      15    SOLUTIONS, INC.; TRANSUNION, LLC;
                                                            WELLS FARGO HOME MORTGAGE,                           (SECOND REQUEST)
                                                      16
                                                                                   Defendants.
                                                      17

                                                      18          It is hereby stipulated by and between Plaintiff Stephanie Woodward (“Plaintiff”), through

                                                      19   her attorneys, Knepper & Clark LLC and Defendant Wells Fargo Bank, N.A. (incorrectly sued as

                                                      20   Wells Fargo Home Mortgage) (“Wells Fargo”), through its attorneys, the law firm of Snell &

                                                      21   Wilmer L.L.P., as follows:

                                                      22          In the interest of conserving client and judicial resources, Plaintiff and Wells Fargo stipulate

                                                      23   and agree that Wells Fargo shall have an extension until April 16, 2019, in which to file its

                                                      24   responsive pleading. This is the parties’ first request for an extension of time to respond to the

                                                      25   Amended Complaint and is not intended to cause any delay or prejudice to any party, but is intended

                                                      26   so that Wells Fargo can conduct a diligent search and obtain records necessary to prepare its

                                                      27   response.

                                                      28

                                                                                                           -1-
                                                       1

                                                       2
                                                           DATED this 8th day of April, 2019.
                                                       3

                                                       4    KNEPPER & CLARK LLC                       SNELL & WILMER L.L.P.
                                                       5    By: /s/ Miles N. Clark                    By:    /s/ Tanya N. Lewis
                                                            Matthew I. Knepper (NV Bar No. 12796)     Kelly H. Dove (NV Bar No. 10569)
                                                       6    Miles N. Clark (NV Bar No. 13848)         Tanya N. Lewis (NV Bar No. 8855)
                                                            10040 W. Cheyenne Ave., Suite 170-109     3883 Howard Hughes Parkway, Suite 1100
                                                       7    Las Vegas, NV 89129                       Las Vegas, NV 89169
                                                       8   David H. Krieger, Esq.
                                                           HAINES & KRIEGER, LLC                      Attorneys for Defendant
                                                       9   8985 S. Eastern Ave., Ste. 350             Wells Fargo Bank, N.A. (incorrectly sued as
                                                           Henderson, NV 89123                        Wells Fargo Home Mortgage
                                                      10
                                                            (signed with permission)
                                                      11

                                                      12    Attorneys for Plaintiff
             3883 Howard Hughes Parkway, Suite 1100




                                                            Stephanie Woodward
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                    -2-
                                                       1                                            ORDER
                                                       2
                                                                  IT IS ORDERED THAT Wells Fargo’s time to respond to Plaintiff’s Amended
                                                       3
                                                           Complaint shall be extended to on or before April 16, 2019.
                                                       4

                                                       5
                                                           IT IS SO ORDERED.
                                                       6

                                                       7                                             UNITED STATES MAGISTRATE JUDGE

                                                       8                                             DATED April 9       , 2019.

                                                       9   Respectfully submitted by:

                                                      10   SNELL & WILMER L.L.P.

                                                      11   /s/ Tanya N. Lewis
                                                           Kelly H. Dove, Esq.
                                                      12   Tanya N. Lewis, Esq.
             3883 Howard Hughes Parkway, Suite 1100




                                                           3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Telephone: (702) 784-5200
                         LAW OFFICES




                                                           Attorneys for Defendant
                          702.784.5200




                                                      14
                                                           Wells Fargo Bank, N.A.
                               L.L.P.




                                                      15   (incorrectly sued as
                                                           Wells Fargo Home Mortgage)
                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                       -3-
                                                       1                                    CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on this date, I electronically filed the foregoing STIPULATION AND

                                                       3   ORDER TO EXTEND DEFENDANT WELLS FARGO BANK, N.A.’s TIME TO RESPOND

                                                       4   TO PLAINTIFF’S AMENDED COMPLAINT with the Clerk of Court for the U.S. District

                                                       5   Court, District of Nevada by using the Court’s CM/ECF system. Participants in the case who are

                                                       6   registered CM/ECF users will be served by the CM/ECF system.

                                                       7    Matthew I. Knepper, Esq.                         Jeremy J. Thompson, Esq.
                                                            Miles N. Clark, Esq.                             CLARK HILL PLLC
                                                       8    KNEPPER & CLARK LLC                              3800 Howard Hughes Pkwy
                                                            10040 W. Cheyenne Ave.                           Suite 500
                                                       9    Suite 170 – 109                                  Las Vegas, NV 89169
                                                            Las Vegas, NV 89129                              jthompson@clarkhill.com
                                                      10    Matthew.knepper@knepperclark.com
                                                            Miles.clark@knepperclark.com                     Attorneys for Defendant Equifax Information
                                                      11                                                     Services, LLC
                                                            David H. Krieger, Esq.
                                                      12    HAINES & KRIEGER, LLC
             3883 Howard Hughes Parkway, Suite 1100




                                                            8985 S. Eastern Ave., Ste. 350
Snell & Wilmer




                                                      13    Henderson, NV 89123
                    Las Vegas, Nevada 89169




                                                            dkrieger@hainesandkrieger.com
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                            Attorneys for Plaintiff Stephanie Woodward
                                                      15
                                                            Kurt R. Bonds, Esq.                              Andrew J. Sharples, Esq.
                                                      16    Trevor Waite, Esq.                               Jennifer L. Braster, Esq.
                                                            ALVERSON TAYLOR & SANDERS                        NAYLOR & BRASTER, PLLC
                                                      17    6605 Grand Montecito Parkway                     1050 Indigo Drive, Suite 200
                                                            Suite 200                                        Las Vegas, NV 89145
                                                      18    Las Vegas, NV 89149                              asharples@naylorandbrasterlaw.com
                                                            efile@alversontaylor.com                         jbraster@naylorandbrasterlaw.com
                                                      19    twaite@alversontaylor.com
                                                                                                             Attorneys for Defendant Experian Information
                                                      20    Attorneys for Defendant TransUnion, LLC          Solutions, Inc
                                                      21

                                                      22
                                                           DATED this 8th day of April, 2019.
                                                      23

                                                      24                                                 /s/ Susan Ballif
                                                                                                        An employee of SNELL & WILMER L.L.P.
                                                      25   4827-5408-5267

                                                      26

                                                      27

                                                      28

                                                                                                          -4-
